ESCHBACH, Senior Circuit Judge,
dissenting in part.
I join in the well-reasoned majority opinion except as to the decision to vacate the District Court’s award of $1,936.66 in costs for Commercial’s document database. The District Court made a short but specific, factual finding — that Commercial’s computerized document system was a “less expensive substitute” for otherwise recoverable costs. Nothing in the record contradicts this finding, and, in the context of a “six year paper war,” the finding makes sense. This finding is neither insufficient nor an abuse of discretion.
The majority simply misapplies the pertinent case law. Reasonable costs are recoverable under 28 U.S.C. § 1920 if they (1) are of the kind listed in that provision and (2) if they are in fact necessary for the particular litigation. See, e.g., SK Hand Tool Corporation v. Dresser Industries, 852 F.2d 936, 943-44 (7th Cir.1988). The cases that the majority cites focus only on the second element — finding on their particular facts that the costs at issue were not necessary. See Equal Employment Opportunity Comm’n v. Sears, Roebuck & Co., 114 F.R.D. 615, 625-26 (N.D.Ill.1987) (finding that the microfilm document storage system at issue was not necessary because the party using the system had made hard copies of most of the microfilmed documents anyway); see also United States Industries v. Touche Ross & Co., 854 F.2d 1223, 1246 (10th Cir.1988) (stating that the “primary issue” on appeal was whether the costs of a computerized document system “were necessarily incurred in the litigation” and affirming the district court’s denial of costs). These cases provide no basis for the majority to take issue with the District Court’s finding in the present case that the computerized document system at issue was necessary and reduced total recoverable costs.1
The majority also relies on Weihaupt v. American Medical Association, 874 F.2d 419 (7th Cir.1989) to suggest — quite erroneously — that the District Court’s specific but brief finding on the question of these costs is inadequate for our review. In Wei-haupt, this Court vacated an award because the district court had “failed to make any findings on, and thus we are unable to review, whether the expenses [at issue] ... were allowable, much less determine whether they were reasonable in amount and necessity.” Id., at 430-431 (emphasis added). Again, the District Court here not only concluded that the costs were allowable, but that they reduced the total allowable costs, and so can hardly raise any issue of reasonableness in amount or necessity. What more do we require? Without question, this finding is adequate under our case law. See, e.g., SK Hand Tool Corporation v. Dresser Industries, Inc., 852 F.2d 936, 944 (7th Cir.1988) (holding that the district court’s mere statement that costs were “reasonably incurred”, with no indication of how it determined those costs, was sufficient).
Further, vacating the District Court’s award is pure waste. The $1,936.66 in dispute is about what it will cost the parties and the taxpayers to hold a further evidentiary hearing on this matter. Ironi*646cally, the sole purpose of this further evi-dentiary hearing is to support still more legal proceedings — to allow this Court to conduct a more searching review in a second appeal than it can perform on the current record. This second appeal will never take place, of course, and the odds are that the further evidentiary hearing will not either. One of the parties, most likely Commercial, will abandon the issue. This abandonment will not have anything to do with the merits, it will simply reflect that this Court has made it uneconomical to obtain a judgment. The District Court may well have done rough justice in its brief finding, but the majority substitutes a result that has nothing to do with justice.
The best explanation for the majority’s disregard of the economics of this issue and its de facto disregard of the abuse of discretion standard may be technophobia. The use of computer databases to reduce the amount of paper that cases generate is still a relatively recent development. It is understandable that appellate courts will tend to look more closely (and will be quick to remand for further findings) when faced with new substitutes for old ways. Understandable yes, desirable no. Technology will march on regardless, but every disincentive slows its advance at least to some extent. This is distressing because our overburdened courts and litigation-weary parties can ill afford to wait for advances that will allow them to do their jobs better and at less cost. We hardly do justice by penalizing Commercial because of its use of innovation.
In short, the majority has no basis for concluding that the District Court abused its discretion or made insufficient findings in awarding costs for the document database. The case law that the majority cites is not on point, the amount of money in dispute will not support the expense that the majority’s remand imposes, and sound policy speaks against an appellate court casting a suspicious eye at the award of costs to a party who uses new, less expensive ways of performing tasks that are traditionally compensable. For these reasons, I dissent from that portion of the majority’s decision vacating the award of costs for the computer database.

. The majority also makes an oblique reference to a rhetorical flourish from one of this Court’s opinions. In Chicago College of Osteopathic Medicine v. George A. Fuller Co., 801 F.2d 908, 911-12 (7th Cir.1986), the Court asked: "if expert-witness fees can be awarded as costs when the services bought with them are ‘necessary’ or ‘crucial,’ why not the costs of a computerized document-retrieval system, or of paralegals, or for that matter of attorneys?" The Court’s point was that "necessity" is not enough by itself to support an award of costs, which is quite correct. The Court was not suggesting that awarding costs for a computer system that reduced otherwise recoverable costs would present any legal difficulty.